                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MICHAEL E. LONG, JR.                                                             PLAINTIFF

V.                                     4:18CV00178 JM/JTR

MONTE MUNYAN, Nurse, Faulkner County
Detention Center; RUSTY PAIGE, Sergeant,
Faulkner County Detention Center;
REED MILLER, Jail Administrator, Faulkner
County Sheriff’s Office; SOUTHWESTERN
MEDICAL GROUP; GARY STEWART, Doctor;
LESLIE MOORE, Southwestern Medical Group; and
GARY ANDREWS, Lieutenant, Faulkner County Unit I                              DEFENDANTS




                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 23rd day of October, 2018.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
